department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax exempt and ’ government entities division date date uil legend state date date city area council we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you incorporated as a nonprofit corporation under state law on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your articles of incorporation state that you are organized exclusively for charitable purposes within the meaning of sec_501 specifically your purposes are to engage in the business of community education development and affordable housing related projects and to provide decent housing that is affordable to low- and moderate-income persons you do not currently provide any low-income_housing but intend to in the future contrary to your articles you do not currently provide any low-income_housing or related_services however you state that you intend to provide low-income_housing in the future as well as credit_counseling_services at present you spend your time conducting community engagement and advocacy activities and providing administrative services for corporation’s hardest hit fund hhf program first your community engagement and advocacy activity involves empowering and engaging community stakeholders in dialogues about issues that have an impact on health economics and welfare of low-income communities you state that t he dialogue is intended to be a catalyst for social action and the development of a plan of action for positive change specifically you advocate development of the area of city you state that the area is culturally significant however you state that suburban flight and lack of capital_investment and economic direction has led to the area’s decline and persistent blight you provide no information from the u s department of housing and urban development hud or state supporting your designation of the area as blighted nonetheless you posit that development of the area could cause the following results e e e e e elimination of blighted vacant housing stock and the creation of affordable housing within the urban service area development of commercial spaces within an existing comprehensive design which will suit the growing arts entrepreneurial needs of the area re-creation of the area’s aesthetic landscape in a way that celebrates the history and future possibilities of the area comprehensive and strategic engagement planning for the community to own and facilitate as the area transforms into a strong urban center strengthening of existing neighborhoods and increasing longer term homeownership and residency within the area as part of this activity you work to mobilize council a redevelopment advisory council established by the city in an effort to revitalize certain areas of the city you state that the council's purpose is to inform area residents development you state that mobilization of the council is necessary to provide local citizens with the opportunity to engage and shape the future of their community in a meaningful way you hope that such mobilization will serve as a catalyst to economic development ideas interests through demonstration of a viable support base within the community and cultivate growth of emerging cultural artistic expression throughout the area of opportunities for economic growth and your only mobilization activities are scheduling and conducting monthly council meetings you hold these meetings at local businesses in the area topics discussed at these meetings include defining the area’s boundaries community planning and improvements and economic incentives for businesses you spend approximately of your time conducting this activity second your administrative services involve providing initial and ongoing program eligibility determination and case management services for the hhf program administered by the corporation the hhf is a federal program administered by the u s department of treasury intended to develop locally-tailored foreclosure prevention solutions in areas hit hard by the decline in home prices during the housing crisis beginning in the state hhf program provides up to months of mortgage payment assistance for unemployed or underemployed homeowners and or payments to bring delinquent mortgages current for homeowners who have returned to work or recovered from underemployment state defines the eligibility criteria for the hhf eligibility requirements are organized into three areas household eligibility requirements property eligibility requirements and mortgage eligibility requirements one household requirement is that homeowners must have a total income below of the area media income ami as provided by hud and monthly housing debt of more than of the homeowner's gross monthly income a homeowner must meet all criteria within each category to qualify however even if a homeowner meets all criteria the homeowner's mortgage company may still deny eligibility you are an hhf advisor for more than of state’s northern counties as an hhf advisor you perform contractor and professional services as an independent_contractor and not as an agent representative or employee of the corporation these services include applicant intake eligibility determination case management and reporting activities you state that your first client contact occurs when the client is referred to you because they are in risk of default after you receive the referral and make the initial client contact you print the online application form completed by the client verify the information contained in the application collect additional supporting documentation and obtain client signatures the information solicited from clients on the online application includes certain biographical demographic employment and financial information clients must also submit additional documentation such as paystubs property information etc the corporation provides the client intake form and hhf document list once the client's file is complete you determine the client's eligibility for assistance you state that an average of two appointments is required to collect the client’s information and determine a client’s eligibility you do not state what topics if any are discussed during these sessions if the client qualifies you forward the client’s file to the corporation and schedule a closing on the loan either at your offices or at a local bank in the client's area after closing you submit the closing documents to the corporation if the client does not qualify you inform the client and refer them to a hud approved counseling agency you state that this referral service is a function of the hhf program not an independent activity and that the information solicited for referral is the same as the information solicited to determine hhf eligibility since entering into the contract with the corporation you have assisted more than clients obtain relief from the hhf and have referred more than clients who did not qualify to hud approved counseling agencies for assistance your contract with the corporation is for an initial two year term with the option for three one- year renewals under the terms of the contract hhf advisors are unable to charge applicants for services rendered instead the corporation pays hhf advisors set amounts for initial start- up costs determining eligibility closing on loans and monthly case management your funding primarily consists of amounts received under your contract with corporation you do not currently provide any educational workshops classes or seminars related to your foreclosure prevention counseling services accordingly you did not provide copies of any educational material however you state that you intend to provide educational workshops classes or seminars on mortgage foreclosure intervention financial counseling mortgage loss mitigation and consumer budgeting assistance in the future if a source of funding for such services is identified you also do not provide individual or family counseling on these topics at this time you spend approximately of your time and money conducting this activity of the time spent providing administrative services you spend the following percentage of your time performing the following services e e e e e - performing intake - evaluating applications - closing hhf loans - providing referral services to non-qualifying applicants and - performing monthly case management law r c sec_501 provides that an organization described in sec_501 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 r c sec_501 describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office r c sec_501 provides that an organization with respect to which the provision of credit_counseling_services is a substantial purpose shall not be exempt from tax under subsection a unless certain additional requirements are met this section defines credit_counseling_services as - i ii iii the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described in clauses i and ii sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that since each of the purposes specified in sec_501 is an exempt_purpose in itself an organization may be exempt if it is organized and operated exclusively for any one or more of such purposes if in fact an organization is organized and operated exclusively for an exempt_purpose or purposes exemption will be granted to such an organization regardless of the purpose or purposes specified in its application_for exemption for example if an organization claims exemption on the ground that it is educational exemption will not be denied if in fact it is charitable sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or to defend human and civil rights secured_by law sec_1_501_c_3_-1 provides that the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion revrul_65_299 1965_2_cb_165 determined that an organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly payment for the payment of their obligations qualified for recognition under sec_501 revrul_69_441 1969_2_cb_115 determined that an organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low- income individuals and families with financial problems qualified for exemption under sec_501 the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who had financial problems by providing them with individual counseling and if necessary by establishing budget plans under a budget plan a debtor voluntarily made fixed payments to the organization the funds were kept in a_trust account and disbursed on a partial payment basis to the creditors whose approval of the establishment of the plan was obtained by the organization the services were provided without charge to the debtor the debtor received full credit against his debts for amounts paid the organization did not make loans to debtors or negotiate loans on their behalf the organization's receipts were from contributions primarily from the creditors participating in the organization's budget plans however the creditors were not required to make contributions as a condition of participation the ruling determined that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization relieved the poor and distressed furthermore by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization instructed the public on subjects useful to the individual and beneficial to the community see consumer credit_counseling_services of alabama inc v united_states a f t r 2d ria d d c holding that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational revproc_86_43 1986_2_cb_729 publishes the criteria used to determine the circumstances under which advocacy of a particular viewpoint or position by an organization is considered educational within the meaning of sec_501 and within the meaning of sec_1_501_c_3_-1 the procedure states although the service renders no judgment as to the viewpoint or position of the organization the service will look to the method used by the organization to develop and present its views the method used by the organization will not be considered educational if being advocated or if materially aid a listener or reader in a learning process it fails to provide a development from the relevant facts that would it fails to provide a factual foundation for the viewpoint or position revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 because they relieve the poor and distressed as described in sec_1_501_c_3_-1 the procedure adopts the u s department of housing and urban development's hud definition of low-income and very low-income hud defines very low-income a sec_50 of an area's median income and low-income a sec_80 of the area’s median income in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization’s other charitable purposes or activities rationale an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardiess of the number or importance of any other exempt purposes 326_us_279 see sec_1_501_c_3_-1 your articles state that you operate exclusively for charitable purposes however if an organization is organized and operated exclusively for an exempt_purpose or purposes other than the ones stated the organization will be recognized regardless of the purpose or purposes specified sec_1_501_c_3_-1 regardless you do not qualify for recognition under sec_501 because you operate for one or more substantial nonexempt purpose your primary activity is providing administrative services for corporation’s hhf program you characterize this activity as counseling generally individual mortgage foreclosure counseling may be an exempt activity under certain circumstances see revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge additionally credit counseling may be an exempt activity under certain circumstances r c sec_501 revrul_69_441 revrul_65_299 such organizations qualify for recognition under sec_501 in part as educational organizations in sec_501 the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c - d i thus these organizations qualify because they instruct the public on subjects useful to the individual and beneficial to the community you perform no educational activities within the meaning of sec_501 rather your counseling is merely an administrative service performed on the corporation’s behalf the services you provide include performing client intake services making eligibility determinations providing case management and reporting to the corporation these services are not structured primarily to improve your clients’ understanding of their financial problems or skills in solving them additionally determining whether a client qualifies for relief under hhf does not provide a development from relevant facts that would materially aid a listener or reader in the learning process revproc_86_43 furthermore you explicitly state that you do not conduct educational workshops classes or seminars and do not intend to do so unless you can locate an independent funding source accordingly you do not instruct the public on subjects useful to the public and beneficial to the community in the same manner as the organization described in revrul_69_441 moreover your mortgage foreclosure counseling activity is not charitable within the meaning of sec_501 this section uses the term charitable in its generally accepted legal sense sec_1_501_c_3_-1 the term includes relief of the poor and distressed or of the underprivileged and the promotion of social welfare to lessen neighborhood tensions and combat community deterioration and juvenile delinquency id revproc_96_32 provides that the provision of housing to low-income and very low-income individuals as defined by hud generally relieves the poor and distressed hud defines very low-income a sec_50 of an area’s median income ami and low-income a sec_80 of ami however under the state hhf individuals with a total household_income below of ami are eligible for relief accordingly your mortgage foreclosure counseling activities are not limited to very low-income or low-income individuals therefore your clients are not necessarily poor and distressed in the same manner as the organization in revrul_69_441 additionally the hhf does not target particular geographical areas in which neighborhood tensions and juvenile delinquency are common rather relief under the hhf is available to all qualifying residents in the more than northern state counties you service you spend of your time and money providing administrative services for corporation’s hhf program the remaining of your time you spend scheduling and facilitating council meetings but you failed to provide sufficient information to determine whether this activity furthers one or more of your exempt purposes however even if this activity did further one or more exempt purposes it is merely incidental to your primary activity of providing administrative services for corporation’s hhf program consequently you are not operated exclusively primarily for one or more exempt purposes conclusion based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request shouid be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
